11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jud Walton,                                          * From the 238th District
                                                       Court of Midland County,
                                                       Trial Court No. CV-47,184.

Vs. No. 11-11-00237-CV                               * August 30, 2013

City of Midland,                                     * Opinion by McCall, J.
                                                       (Panel consists of: Wright, C.J.,
                                                       McCall, J., and Judge Herod,
                                                       sitting by assignment)
                                                       (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Jud Walton.